Citation Nr: 9924967	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served in the United States Air Force from April 
1995 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans' Affairs (VA) Cheyenne, Wyoming Regional Office (RO) 
denying service connection for schizophrenia.

In March 1996 and February 1998 the veteran submitted 
applications for non-service-connected disability pension 
benefits.  This claim has been neither procedurally prepared 
nor certified for appellate review and is referred to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The claim for entitlement to service connection for 
schizophrenia is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records upon examination at enlistment 
noted neither pertinent abnormalities nor any prior 
treatment of a mental condition.  The service medical 
records show that the veteran underwent psychiatric 
evaluations on April 17, and April 24, 1995.  

The reported AXIS I diagnosis was adjustment disorder with 
depressed and anxious features.  There was no AXIS II 
diagnosis but the examiner noted that the veteran had 
schizoid personality traits.  

In November 1995 the veteran was seen for a mental health 
evaluation to determine his fitness for duty and a number of 
psychological tests were administered.  The evaluation report 
noted the veteran reported that he was unable to cope since 
joining the military.  He said he felt pressured into it and 
now hated it.  The AXIS I diagnosis was adjustment disorder 
with mixed emotional features and occupational problems.  
There was no AXIS II diagnosis but the examiner noted that 
the veteran had immature traits.  One week later, the 
assessment was chronic anxiety; personality disorder with 
schizoid features.  

In December 1995 the veteran underwent an examination to 
determine his continued fitness for duty.  The final 
assessment was adjustment disorder with depressed and anxious 
and schizoid personality traits.  The physician reported that 
the purpose of the assessment was for separation and 
concluded that the veteran was medically cleared for 
discharge.  The service medical records do not include a 
diagnosis of schizophrenia.  

In his February 1998 application for compensation, the 
veteran reported that he had received post-service VA 
treatment for mental illness since January 1997.  

The post-service VA medical records reveal that the veteran 
was examined in February 1998.  The VA examiner noted that 
the veteran had received mental health treatment in 1997 from 
another physician.  The VA examiner noted that this physician 
had referred the veteran for a psychological evaluation in 
order to clarify diagnostic issues.  It was further noted 
that the physician had diagnosed depression with a rule-out 
of schizophreniform condition.  In her February 1998 
evaluation, the VA examiner concluded that the veteran was 
"clearly psychotic."  The diagnoses were unspecified 
schizophrenia and marijuana abuse and dependence.  

The veteran underwent a VA examination in April 1998.  Based 
on a review of the evidence and a clinical examination, the 
diagnosis was schizoaffective disorder and rule out bipolar 
disorder.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where a veteran served for 90 days during a period of war or 
after December 31, 1946, and a presumptive disease such as a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  


Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes, and, except as 
provided in 38 C.F.R. § 3.310(a) disability resulting from 
them may not be service-connected.  However, disability 
resulting from a mental disorder that is superimposed upon 
mental retardation or a personality disorder may be service-
connected.  38 C.F.R. § 4.127 (1998).

It was held in Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995) that in order for a veteran to obtain service 
connection for, as a single entity, a personality disorder 
superimposed with a service-connected mental condition, the 
service-connected mental condition must be a psychotic 
disorder.   Id.

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is plausible.  38 U.S.C.A. § 5107.  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of § 5107(a).  Murphy, supra at 81.  A well-
grounded service-connection claim generally requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and a current 
disability.  Caluza, supra at 506.  

In the instant case, the veteran has a current diagnosis of 
unspecified schizophrenia and marijuana abuse and dependence.  
He contends that his current mental illness had its onset in-
service.  The record reveals that there was no diagnosis of 
schizophrenia or any other psychotic disorder during the 
veteran's military service.  During service, his AXIS I 
diagnosis was adjustment disorder with depressed and anxious 
features, severe adjustment disorder with mixed emotional 
features and occupational problems.  AXIS II indicated no 
diagnosis but the examiners noted that the veteran had 
immature traits and schizoid personality traits.  One 
assessment was personality disorder with schizoid features.  
The veteran's DD Form 214 lists the reason for the veteran's 
separation from active service as personality disorder.  

The DSM-IV characterizes the veteran's AXIS I diagnosis as an 
adjustment disorder.  The DSM-IV does not list adjustment 
disorder under the section titled "Schizophrenia and Other 
Psychotic Disorders."  See DSM-IV, supra at 147-159.  The 
regulations provide that personality disorders are not 
diseases or injuries for compensation purposes and disability 
resulting from them may not be service connected (exceptions 
noted).  See 38 C.F.R. § 4.127 (1998).  The Court has held 
that in order for a veteran to obtain service connection for, 
as a single entity, a personality disorder superimposed with 
a service-connected mental condition, the service-connected 
mental condition must be a psychotic disorder.  Carpenter, 
supra.

A psychotic disorder will be considered to have been incurred 
in service if it became manifest to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. § 3.307(a) (1998).  In this case, there 
is no evidence in the record that the veteran was diagnosed 
with a psychotic disorder within one year after military 
service.  The record reveals that the veteran began receiving 
post-service treatment in 1997.  That physician did not 
provide a diagnosis of a psychotic disorder, but referred the 
veteran for additional testing and evaluation.  The referral 
diagnosis was depression with a rule-out of schizophreniform.  

The post-service medical evidence does not include a medical 
opinion relating schizophrenia to active service.  In fact, 
the VA physician who performed the April 1998 VA examination 
did not even diagnose schizophrenia.  

The only medical evidence of record linking the veteran's 
present mental illness to military service is his own 
assertions.  In this instance, the veteran's own opinion and 
statements of his current disability will not suffice to well 
ground his claim.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1991).  

The veteran is not competent as a lay person to provide a 
medical opinion relating his present mental illness to 
service and his claim is therefore not well grounded.  Savage 
v. Gober, 10 Vet. App. 488, 494 (1997).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit supra, at 92.  Because the appellant has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for schizophrenia is not 
well grounded.  

For the foregoing reasons, the Board finds that the appellant 
has not presented or identified probative medical evidence 
linking his current mental illness to an injury or disease 
that was incurred in service, or in the presumptive period.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 
supra. at 506.

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information, which would render his 
claim plausible.  However, the Board finds no such 
information.  Beausoleil v. Brown, 8 Vet. App. 459, 464-465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which deneid 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
schizophrenia.

As the veteran's claim for service conection for 
schizophrenia is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for schizophrenia, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

